Title: To Alexander Hamilton from George Washington, 12 December 1799
From: Washington, George
To: Hamilton, Alexander


Mount Vernon, December 12th: 1799.
Sir,
I have duly received your letter of the 28th ultimo, enclosing a Copy of what you had written to the Secretary of War, on the subject of a Military Academy.
The Establishment of an Institution of this kind, upon a respectable and extensive basis, has ever been considered by me as an Object of primary importance to this Country; and while I was in the Chair of Government, I omitted no proper opportunity of recommending it, in my public Speeches, and otherways, to the attention of the Legislature: But I never undertook to go into a detail of the organization of such an Academy; leaving this task to others, whose pursuits in the paths of Science, and attention to the Arrangements of such Institutions, had better qualified them for the execution of it.
For the same reason I must now decline making any observations on the details of your plan; and as it has already been submitted to the Secretary of War, through whom it would naturally be laid before Congress, it might be too late for alterations, if any should be suggested.
I sincerely hope that the subject will meet with due attention, and that the reasons for its establishment, which you have so clearly pointed out in your letter to the Secretary, will prevail upon the Legislature to place it upon a permanent and respectable footing.
With very great esteem & regard,   I am, Sir,   Your most Obedt. Servt.
Go: Washington
General Hamilton.

